DERIVATIVES POWER OF ATTORNEY I am a duly authorized officer of TEMPLETON INCOME TRUST (the "Trust"), which is an investment company registered under the Investment Company Act of 1940 comprised of multiple series of shares (each of which is a separate mutual fund), including the series set forth on Appendix A hereto (collectively, the “Funds”), with full authority and power to execute and deliver this Derivatives Power of Attorney on behalf of the Funds. The Trust and FRANKLIN ADVISERS, INC. (the “Investment Manager”) are parties to an INVESTMENT MANAGEMENT AGREEMENT pursuant to which Investment Manager serves as the investment adviser to each of the Funds (the “Management Agreement”).
